Exhibit 99.1 Press Release For Further Information Contact: INVESTORS: MEDIA: Matt Schroeder Susan Henderson (717) 214-8867 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID REPORTS NET INCOME AND RECORD ADJUSTED EBITDA FOR FOURTH QUARTER AND FULL 2 · Fourth Quarter Net Income of $55.4 Million and Net Income per Diluted Share of $0.06, Compared to Prior Year’s Fourth Quarter Net Income of $123.1 Million and Net Income per Diluted Share of $0.13 o Excluding LIFO and Losses on Debt Retirement in Both Periods, Net Income was $99.5 Million or $0.10 Per Diluted Share This Year Compared to $70.4 Million or $0.07 Per Diluted Share Last Year · Full Year Net Income of $249.4 Million and Net Income per Diluted Share of $0.23, Compared to Prior Year Net Income of $118.1 Million and Net Income per Diluted Share of $0.12 · Record Fourth Quarter Adjusted EBITDA of $356.3 Million Compared to Adjusted EBITDA of $340.3 Million in Prior Year’s Fourth Quarter · Record Full Year Adjusted EBITDA of $1,325.0 Million Compared to Adjusted EBITDA of $1,128.4 Million in Prior Year, a 17.4 percent increase · Rite Aid Provides Outlook for Fiscal 2015 CAMP HILL, Pa. (April 10, 2014) - Rite Aid Corporation (NYSE: RAD) today reported operating results for its fourth quarter and fiscal year ended March 1, 2014. For the fourth quarter, the company reported revenues of $6.6 billion, net income of $55.4 million or $0.06 per diluted share, and Adjusted EBITDA of $356.3 million, or 5.4 percent of revenues. For the full year, the company reported revenues of $25.5 billion, net income of $249.4 million or $0.23 per diluted share, and Adjusted EBITDA of $1,325.0 million, or 5.2 percent of revenues. “Thanks to the strong teamwork of our dedicated Rite Aid associates, we delivered strong fourth-quarter and fiscal 2014 results, including new company records for fourth-quarter and full-year Adjusted EBITDA,” said Rite Aid Chairman and CEO John Standley. “These accomplishments reflect the significant progress we’re making in executing key initiatives and delivering on our promise to actively work with our customers to keep them well.” -MORE- Rite Aid FY 2ress Release - page 2 “Our recent acquisitions of Health Dialog and RediClinic, our expanded partnership with McKesson and our continued commitment to investing in our store base have positioned us to transition our strategy from turnaround to growth as we more aggressively pursue opportunities to become a growing retail healthcare company.” Fourth Quarter Summary Revenues for the quarter were $6.6 billion versus revenues of $6.5 billion in the prior year’s fourth quarter. Revenues increased 2.2 percent primarily as a result of an increase in pharmacy same store sales. Same store sales for the quarter increased 2.1 percent over the prior year, consisting of a 3.5 percent increase in pharmacy sales, partially offset by a 0.7 percent decrease in front end sales. Pharmacy sales included an approximate 123 basis point negative impact from new generic introductions. The number of prescriptions filled in same stores decreased 1.8 percent over the prior year period, with 1.3 percent of this decrease being driven by a decrease in flu-related prescriptions and flu shots. Prescription sales accounted for 67.5 percent of total drugstore sales, and third party prescription revenue was 97.1 percent of pharmacy sales. Net income was $55.4 million or $0.06 per diluted share compared to last year’s fourth quarter net income of $123.1 million or $0.13 per diluted share. Current year net income included a LIFO charge of $44.1 million due to pharmacy inflation while prior year net income included a LIFO credit of $175.4 million resulting from significant generic deflation. The increase in LIFO expense was partially offset by an increase in Adjusted EBITDA, no loss on debt retirement in the current year compared to a $122.7 million loss on debt retirement in the prior year and decreases in interest expense and lease termination and impairment charges. Excluding the LIFO charge, current year net income was $99.5 million or $.10 per diluted share. Excluding the LIFO credit and loss on debt retirement, prior year net income was $70.4 million or $.07 per diluted share. Adjusted EBITDA (which is reconciled to net income on the attached table) was $356.3 million or 5.4 percent of revenues for the fourth quarter compared to $340.3 million or 5.3 percent of revenues for the like period last year. Adjusted EBITDA improved due to an increase in pharmacy gross profit, driven by improvements in pharmacy revenues and purchasing efficiencies, offset partially by an increase in selling general and administrative expenses. In the fourth quarter, the company relocated 2 stores, remodeled 94 stores and expanded 3 stores, bringing the total number of wellness stores chainwide to 1,215. The company also closed 8 stores, resulting in a total store count of 4,587 at the end of the fourth quarter. Full Year Results For the fiscal year ended March 1, 2014, Rite Aid had revenues of $25.5 billion compared to $25.4 billion for the prior year. Revenues increased 0.5 percentprimarily as a result of an increase in same store sales. -More- Rite Aid FY 2ress Release - page 3 Same store sales for the year increased 0.7 percent consisting of a 1.2 percent increase in pharmacy sales, partially offset by a 0.2 percent decrease in front end sales. Pharmacy sales included an approximate 232 basis point negative impact from new generic introductions. The number of prescriptions filled in same stores decreased 0.3 percent over the prior year period. Prescription sales accounted for 67.9 percent of total drugstore sales, and third party prescription revenue was 97.0 percent of pharmacy sales. Net income for fiscal 2014 was $249.4 million or $0.23 per diluted share compared to last year’s net income of $118.1 million or $0.12 per diluted share. Contributing to the increase in net income was an increase in Adjusted EBITDA and lower interest expense, a loss on debt retirement of $62.4 million versus $140.5 million in the prior year, and lower lease termination and impairment charges. Partially offsetting these improvements was a LIFO charge of $104.1 million in the current year compared to a LIFO credit of $147.9 million in the prior year. As computed on the attached table, Adjusted EBITDA was $1,325.0 million or 5.2 percent of revenues for the year compared to $1,128.4 million or 4.4 percent of revenues for last year. The increase in Adjusted EBITDA was driven by increased pharmacy gross profit due to the continued benefit of generic introductions on pharmacy gross margin in the first half of the fiscal year, purchasing efficiencies on generic drugs and strong cost control. For the year, the company relocated 11 stores, acquired 1 store, remodeled 405 stores, expanded 4 stores, and closed 37 stores. Outlook for Fiscal 2015 The company’s outlook for fiscal 2015 is based on the anticipated benefits of its wellness remodels, customer loyalty program, new pharmacy sourcing arrangement with McKesson and other initiatives to grow sales and drive operational efficiencies. The company’s outlook also considers planned wage and benefit increases, the introduction of new generics in the second half of Fiscal 2015, generic drug price increases and a challenging reimbursement rate environment. Rite Aid said it expects sales to be between $26.0 billion and $26.5 billion in fiscal 2015 with same store sales expected to range from an increase of 2.50 percent to an increase of 4.50 percent over fiscal 2014. Adjusted EBITDA (which is reconciled to net income on the attached table) is expected to be between $1.325 billion and $1.4 billion. Net income for fiscal 2015 is expected to be between $313.0 million and $423.0 million or income per diluted share of $0.31 to $0.42. Capital expenditures are expected to be approximately $525 million. This number does not include the purchases of Health Dialog or RediClinic. -More- Rite Aid FY 2ress Release - page 4 Conference Call Broadcast Rite Aid will hold an analyst call at 8:30 a.m. Eastern Time today with remarks by Rite Aid's management team. The call will be simulcast via the internet and can be accessed through the websites www.riteaid.com in the conference call section of investor information and www.StreetEvents.com. Slides related to materials discussed on the call will be available on both sites. A playback of the call will be available on both sites starting at 12 p.m. Eastern Daylight Time today. A playback of the call will also be available by telephone beginning at 12 p.m. Eastern Daylight Time today until 11:59 p.m. Eastern Time on April 12, 2014. The playback number is 1-855-859-2056 from within the U.S. and Canada or 1-404-537-3406 from outside the U.S. and Canada with the eight-digit reservation number 17821795. Rite Aid is one of the nation’s leading drugstore chains with nearly 4,600 stores in 31 states and the District of Columbia. Information about Rite Aid, including corporate background and press releases, is available through Rite Aid’s website at www.riteaid.com. Statements, including guidance, in this release that are not historical are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “should,” and “will” and variations of such words and similar expressions are intended to identify such forward-looking statements. These forward-looking statements are not guarantees of future performance and involve risks, assumptions and uncertainties, including, but not limited to, our high level of indebtedness and our ability to make interest and principal payments on our debt and satisfy the other covenants contained in our debt agreements, general economic, market and competitive conditions, our ability to improve the operating performance of our stores in accordance with our long term strategy, the impact of private and public third-party payers continued reduction in prescription drug reimbursements and efforts to encourage mail order, our ability to manage expenses and our investments in working capital, outcomes of legal and regulatory matters and changes in legislation or regulations, including healthcare reform. These and other risks, assumptions and uncertainties are described in Item 1A (Risk Factors) of our most recent Annual Report on Form 10-K and in other documents that we file or furnish with the Securities and Exchange Commission, which you are encouraged to read. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those indicated or anticipated by such forward-looking statements. Accordingly, you are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date they are made. Rite Aid expressly disclaims any current intention to update publicly any forward-looking statement after the distribution of this release, whether as a result of new information, future events, changes in assumptions or otherwise. See the attached table for a reconciliation of a non-GAAP financial measure, Adjusted EBITDA to net income (loss), the most comparable GAAP financial measure. We define Adjusted EBITDA as net income (loss) excluding the impact of income taxes (and any corresponding adjustments to tax indemnification asset), interest expense, depreciation and amortization, LIFO adjustments, charges or credits for facility closing and impairment, inventory write-downs related to store closings, stock-based compensation expense, debt retirements, sale of assets and investments, revenue deferrals related to our customer loyalty program and other items. ### RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (unaudited) March 1, 2014 March 2, 2013 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net of LIFO reserve of $1,018,581 and $915,241 Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Current maturities of long-term debt and lease financing obligations $ $ Accounts payable Accrued salaries, wages and other current liabilities Total current liabilities Long-term debt, less current maturities Lease financing obligations, less current maturities Other noncurrent liabilities Total liabilities Commitments and contingencies - - Stockholders' deficit: Preferred stock - Series G - 1 Preferred stock - Series H - Common stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Thirteen weeks ended March 1, 2014 Thirteen weeks ended March 2, 2013 Revenues $ $ Costs and expenses: Cost of goods sold Selling, general and administrative expenses Lease termination and impairment charges Interest expense Loss on debt retirements, net - Loss on sale of assets, net Income before income taxes Income tax benefit ) ) Net income $ $ Basic and diluted earnings per share: Numerator for earnings per share: Net income $ $ Accretion of redeemable preferred stock - ) Cumulative preferred stock dividends - ) Income attributable to common stockholders - basic Add back - Interest on convertible notes Add back - Cumulative preferred stock dividends - Income attributable to common stockholders - diluted $ $ Denominator: Basic weighted average shares Outstanding options and restricted shares, net Convertible preferred stock - Convertible notes Diluted weighted average shares Basic income per share $ $ Diluted income per share $ $ RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Fifty-two weeks ended March 1, 2014 Fifty-two weeks ended March 2, 2013 Revenues $ $ Costs and expenses: Cost of goods sold Selling, general and administrative expenses Lease termination and impairment charges Interest expense Loss on debt retirements, net Gain on sale of assets, net ) ) Income before income taxes Income tax expense (benefit) ) Net income $ $ Basic and diluted earnings per share: Numerator for earnings per share: Net income $ $ Accretion of redeemable preferred stock ) ) Cumulative preferred stock dividends ) ) Conversion of Series G and H preferred stock ) - Income attributable to common stockholders - basic Add back - Interest on convertible notes - Income attributable to common stockholders - diluted $ $ Denominator: Basic weighted average shares Outstanding options and restricted shares, net Convertible notes - Diluted weighted average shares Basic income per share $ $ Diluted income per share $ $ RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (unaudited) Thirteen weeks ended March 1, 2014 Thirteen weeks ended March 2, 2013 Net income $ $ Other comprehensive income (loss): Defined benefit pension plans: Amortization of prior service cost, net transition obligation and net actuarial losses included in net periodic pension cost ) Total other comprehensive income (loss) ) Comprehensive income $ $ RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (unaudited) Fifty-two weeks ended March 1, 2014 Fifty-two weeks ended March 2, 2013 Net income $ $ Other comprehensive income (loss): Defined benefit pension plans: Amortization of prior service cost, net transition obligation and net actuarial losses included in net periodic pension cost ) Total other comprehensive income (loss) ) Comprehensive income $ $ RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL OPERATING AND CASH FLOWINFORMATION (Dollars in thousands, except per share amounts) (unaudited) Thirteen weeks ended March 1, 2014 Thirteen weeks ended March 2, 2013 SUPPLEMENTAL OPERATING INFORMATION Revenues $ $ Cost of goods sold Gross profit LIFO charge (credit) ) FIFO gross profit Gross profit as a percentage of revenues % % LIFO charge (credit) as a percentage of revenues % -2.72 % FIFO gross profit as a percentage of revenues % % Selling, general and administrative expenses Selling, general and administrative expenses as a percentage of revenues % % Cash interest expense Non-cash interest expense Total interest expense Adjusted EBITDA Adjusted EBITDA as a percentage of revenues % % Net income Net income as a percentage of revenues % % Total debt Invested cash Total debt net of invested cash SUPPLEMENTAL CASH FLOW INFORMATION Payments for property, plant and equipment Intangible assets acquired Total cash capital expenditures Equipment received for noncash consideration Equipment financed under capital leases Gross capital expenditures $ $ RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL OPERATING AND CASH FLOWINFORMATION (Dollars in thousands, except per share amounts) (unaudited) Fifty-two weeks ended March 1, 2014 Fifty-two weeks ended March 2, 2013 SUPPLEMENTAL OPERATING INFORMATION Revenues $ $ Cost of goods sold Gross profit LIFO charge (credit) ) FIFO gross profit Gross profit as a percentage of revenues % % LIFO charge (credit) as a percentage of revenues % -0.58 % FIFO gross profit as a percentage of revenues % % Selling, general and administrative expenses Selling, general and administrative expenses as a percentage of revenues % % Cash interest expense Non-cash interest expense Total interest expense Adjusted EBITDA Adjusted EBITDA as a percentage of revenues % % Net income Net income as a percentage of revenues % % Total debt Invested cash Total debt net of invested cash SUPPLEMENTAL CASH FLOW INFORMATION Payments for property, plant and equipment Intangible assets acquired Total cash capital expenditures Equipment received for noncash consideration Equipment financed under capital leases Gross capital expenditures $ $ RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET INCOME TO ADJUSTED EBITDA (In thousands) Thirteen weeks ended March 1, 2014 Thirteen weeks ended March 2, 2013 Reconciliation of net income to adjusted EBITDA: Net income $ $ Adjustments: Interest expense Income tax benefit ) ) Adjustments to tax indemnification asset Depreciation and amortization LIFO charge (credit) ) Lease termination and impairment charges Stock-based compensation expense Loss on sale of assets, net Loss on debt retirements, net - Closed facility liquidation expense Customer loyalty card program revenue deferral Other 31 Adjusted EBITDA $ $ Percent of revenues % % RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET INCOME TO ADJUSTED EBITDA (In thousands) Fifty-two weeks ended March 1, 2014 Fifty-two weeks ended March 2, 2013 Reconciliation of net income to adjusted EBITDA: Net income $ $ Adjustments: Interest expense Income tax expense (benefit) ) Adjustments to tax indemnification asset Depreciation and amortization LIFO charge (credit) ) Lease termination and impairment charges Stock-based compensation expense Gain on sale of assets, net ) ) Loss on debt retirements, net Closed facility liquidation expense Severance costs - ) Customer loyalty card program revenue deferral Other Adjusted EBITDA $ $ Percent of revenues % % RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Thirteen weeks ended March 1, 2014 Thirteen weeks ended March 2, 2013 OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization Lease termination and impairment charges LIFO charge (credit) ) Loss on sale of assets, net Stock-based compensation expense Loss on debt retirements, net - Excess tax benefit on stock options ) - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories Accounts payable ) ) Other assets and liabilities, net ) ) Net cash provided by operating activities INVESTING ACTIVITIES: Payments for property, plant and equipment ) ) Intangible assets acquired ) ) Proceeds from dispositions of assets and investments Proceeds from insured loss - Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt - Net (payments to) proceeds from revolver ) Principal payments on long-term debt ) ) Change in zero balance cash accounts ) Net proceeds from the issuance of common stock Financing fees paid for early debt redemption - ) Excess tax benefit on stock options - Deferred financing costs paid ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Fifty-two weeks ended March 1, 2014 Fifty-two weeks ended March 2, 2013 OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization Lease termination and impairment charges Gain from lease termination ) - LIFO charge (credit) ) Gain on sale of assets, net ) ) Stock-based compensation expense Loss on debt retirements, net Excess tax benefit on stock options ) - Changes in operating assets and liabilities: Accounts receivable ) Inventories Accounts payable ) ) Other assets and liabilities, net ) Net cash provided by operating activities INVESTING ACTIVITIES: Payments for property, plant and equipment ) ) Intangible assets acquired ) ) Proceeds from sale-leaseback transactions Proceeds from dispositions of assets and investments Proceeds from lease termination - Proceeds from insured loss - Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt Net (payments to) proceeds from revolver ) Principal payments on long-term debt ) ) Change in zero balance cash accounts ) ) Net proceeds from the issuance of common stock Payments for the repurchase of preferred stock ) - Financing fees paid for early debt redemption ) ) Excess tax benefit on stock options - Deferred financing costs paid ) ) Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET INCOME GUIDANCE TO ADJUSTED EBITDA GUIDANCE YEAR ENDING FEBRUARY 28, 2015 (In thousands, except per share amounts) Guidance Range Low High Sales $ $ Same store sales % % Gross capital expenditures $ $ Reconciliation of net income to adjusted EBITDA: Net income $ $ Adjustments: Interest expense Income tax expense Depreciation and amortization LIFO charge Store closing and impairment charges Loss on debt retirement Other Adjusted EBITDA $ $ Diluted income per share $ $
